DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Salem on October 19, 2021.

The following amendments were discussed and agreed to by Applicant:
1) In claim 1, line 10, after “inhibitors” insert “, the method further comprising administering an effective amount of the BRaf inhibitor to a subject in need thereof”.
2) In claim 8, line 7, after “inhibitors” insert “, the method further comprising administering an effective amount of the BRaf inhibitor to a subject in need thereof”.
3) Rejoin claim 2.  



Reasons for Allowance
 	The claimed invention of “method for screening out of a BRaf inhibitor population suitable BRaf inhibitors as candidates for clinical development of drugs for treating acneiform rash caused by treatment with EGFR inhibitor and/or PI3K inhibitors, the method comprising: (i) providing a population of BRaf inhibitors; (ii) measuring the activation of MAPK (ERK) by the BRaf inhibitors; and (iii) selecting the BRaf inhibitors with the highest paradoxical MAPK activation effect as candidates for clinical development as the candidates for clinical development of drugs for treating acneiform rash caused by treatment with EGFR inhibitor and/or PI3K inhibitors, the method further comprising administering an effective amount of the BRaf inhibitor to a subject in need thereof” is novel and non-obvious. The closest prior art is due to Ribas (WO 2015/171833) of record. Ribas teaches the use of BRAF inhibitors in the treatment of wound healing, including BRAF inhibitors vemurafenib, among others. Ribas does not teach BRAF inhibitors for the treatment of cutaneous conditions nor the method of screening out BRaf inhibitors. Furthermore, use of BRaf inhibitors has been demonstrated to be associated with inhibition of MAPK signaling, as can be determined by inhibition or reduction in level of phosphorylated ERK, which is the downstream effector of BRaf. Yet, Applicant has successfully demonstrated that paradoxically, BRaf inhibitors can induce an opposite effect of activation of MAPK signaling in BRaf wild-type cells (as determined by increased levels of phosphorylated ERK) (see figures 1c and 2c, by way of example).



    PNG
    media_image1.png
    418
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    695
    media_image2.png
    Greyscale


Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-3, 6-9, and 12 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627